DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1, 9, 11, 12 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 1, the limitation recites “selected from” but there is only one component (b1).
5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites the broad recitation “size system”, and the claim also recites “based on silane” which is the narrower statement of the range/limitation; claim 11 recites the broad recitation “sterically hindered phenols”, and the claim also recites “of the formula (II)” which is the narrower statement of the range/limitation; claim 12 recites the broad recitation “other components”, and the claim also recites “organic halogen …. phosphorus compounds” which is the narrower statement of the range/limitation; claim 18 recites the broad recitation “product”, and the claim also recites “semifinished part or shaped part” which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen et al. (US 2011/0103021).
Janssen et al. disclose a composition comprising 30-80 wt% of thermoplastic polymer such as polyamides and 20-70 wt% of thermally conductive component such as alumina ( [0035], [0039], [0045]).
The limitations of claim 2 can be found in Janssen et al. at [0040], where it discloses the plate-like particles.
Claim 4 is an inherent property based on substantially the same component.
The limitations of claim 13 can be found in Janssen et al. at [0061], where it discloses the extruder.
The limitations of claim 16 can be found in Janssen et al. at [0061], where it discloses the injection molding.
The limitations of claim 18 can be found in Janssen et al. at [0070], where it discloses the LED device.
The limitations of claims 19 and 20 can be found in Janssen et al. at Example II in Table 1 and [0061]-[0069], where it discloses the method.

8.	Claims 1-4, 8-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 2013/045426, English equivalent, US 2014/0235770 is being used in this examination), as evidenced by Mondadori et al. (Journal of Thermoplastic Composite Material, 25(6), 747-764, 2011).
Yu et al. disclose a composition comprising 44.8 wt% of PA66, 15 wt% of boron nitride, and 15 wt of alumina (Example 1 in Table 1).
The limitations of claim 2 can be found in Yu et al. at [0029], where it discloses the variety of forms.
Yu et al. at [0030], where it discloses the size between 0.1 and 100 µm.
Claim 4 is an inherent property based on substantially the same component.
The limitations of claims 8 and 9 can be found in Yu et al. at Example 1 in Table 1, where it discloses the 5 wt% of glass fiber, OCV 983 which is treated with an aminosilane coupling agent (Mondadori et al., p. 749).
The limitations of claim 10 can be found in Yu et al. at Example 1 in Table 1 and [0079], where it discloses the 1.1 wt% of additive (heat stabilizers and lubricants).
The limitations of claim 12 can be found in Yu et al. at Example 1 in Table 1 and [0079], where it discloses the 5 wt% of glass fiber, 1.1 wt% of additive (heat stabilizers and lubricants) and 19.1 wt% of flame retardants.
The limitations of claims 13-17 can be found in Yu et al. at [0080], where it discloses the blending by extrusion at 250-290°C, granulated, then injection molded.
The limitations of claim 18 can be found in Yu et al. at [0082], where it discloses the semiconductors.

9.	Claims 1, 3, 4, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornmann et al. (US 2013/0203897).
Kornmann et al. disclose an electrical insulation system comprising polymer component such as polyamide and 40-65 wt% of filler such as aluminum oxide (claims 1 and 2).
The limitations of claim 3 can be found in Kornmann et al. at claim 2, where it discloses the size of 1-500 µm.
Claim 4 is an inherent property based on substantially the same component.
Kornmann et al. at [0082], where it discloses the mixing.
The limitations of claim 16 can be found in Kornmann et al. at [0082], where it discloses the mold.

10.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raman et al. (WO 2013/158741, English equivalent, US 2015/0034858 is being used in this examination).
Raman et al. disclose a thermally conductive composition comprising: a polymer material such as polyamide; and a thermally conductive filler such as alumina in an amount of 0.1 to 70% by weight (claims 37, 38, 43 and 51).
Claim 4 is an inherent property based on substantially the same component.

11.	Claims 1-4, 8-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeschke et al. (US 2010/0219381), as evidenced by Lanxess (Data sheet of glass fiber CS7928, 3/7/2013).
Jeschke et al. disclose a thermoplastic molding composition comprising: A) from 5 to 95% by weight of a thermoplastic polymer such as polyamide; B) from 1 to 95% by weight of a first filler such as aluminum oxide, said first filler being electrically insulating and thermally conductive; and C) from 1 to 30% by weight of a second filler, said second filler being electrically conductive and thermally conductive (claims 16 and 30).
The limitations of claim 2 can be found in Jeschke et al. at [0049], where it discloses the spheres.
Jeschke et al. at [0049], where it discloses the size between 0.1 and 100 µm.
The limitations of claim 4 can be found in Jeschke et al. at [0049], where it discloses the 10 to 400 W/mK.
The limitations of claim 8 can be found in Jeschke et al. at [0062], where it discloses the 1 to 60% by weight of glass fiber.
The limitations of claim 9 can be found in Jeschke et al. at [0085], where it discloses the CS7928 glass fibers which is treated with silane sizing agent (Lanxess, CS 7928).
The limitations of claims 10 and 11 can be found in Jeschke et al. at [0053] and [0054], where it discloses the 0.01 to 10 wt% of additive such as heat stabilizers (sterically hindered phenols).
The limitations of claims 13-17 can be found in Jeschke et al. at [0081], where it discloses the blending by extrusion at 260-290°C, cooled, pelletized, then injection molded.

12.	Claims 1-3, 8-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eibeck et al. (US 2010/0311882).
Eibeck et al. disclose a thermoplastic molding composition, comprising A) from 19.9 to 59.9% by weight of a thermoplastic polyamide, B) from 40 to 80% by weight of an aluminum oxide or magnesium oxide or a mixture of these, C) from 0.1 to 2% by weight of nigrosine, D) from 0 to 20% by weight of other additives (claim 1).
The limitations of claims 2 and 3 can be found in Eibeck et al. at claim 5, where it discloses the particle diameter (reads on sphere) of 0.2 to 20 µm.
Eibeck et al. at [0171], where it discloses the 1 to 15% by weight of glass fibers.
The limitations of claim 9 can be found in Eibeck et al. at [0173], where it discloses the silane compound.
The limitations of claims 10 and 11 can be found in Eibeck et al. at [0067], [0077] and [0083], where it discloses the 0 to 20 wt% of additive such as sterically hindered phenols.
The limitations of claims 13-17 can be found in Eibeck et al. at [0188]-[0191], where it discloses the mixing by extrusion at 230-320°C, cooled, pelletized, then molded.
The limitations of claim 18 can be found in Eibeck et al. at [0194], where it discloses the batteries.
The limitations of claims 19 and 20 can be found in Eibeck et al. at Examples and [0188]-[0236], where it discloses the method.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUI H CHIN/Primary Examiner, Art Unit 1762